                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK
                                                      x
IN RE: KEURIG GREEN MOI.INTAIN SINGLE-SERVE                              No. 1 :14-md-02542 (VSB)
COFFEE ANTITRUST LITIGATION                                              No. 1 :14-mc-02542 (VSB)

 This Relates to the Indtrect-Purchaser Actions                      x


  DECLARATION OF JOSEPH J. FARNAN, JR., U.S. DISTRCT JUDGE (RE,T.),IN
SUPPORT OF INDIRECT PURCHASER PLAINTIFFS' MOTION FOR PRELIMINARY
             APPROYAL OF SETTLEMENT WITH DEFENDANT

       I, Joseph J. Farnan, Jr. hereby declare pursuant to 28 U.S.C . 5 1746 as follows:

        1.     I served as a United     States   District Court Judge for the District of Delaware in

active status from 1985 to 2010 and Chief Judge from 1997 to 2001. During my tenure on the

bench, I presided over hundreds of bench and      jury trials involving complex commercial disputes.

       2.      Since my retirement in July 2010,       I   have been engaged as a mediator, arbitrator

and Special Master. These engagements have been primarily                in connection with complex
commercial disputes and class actions.

Mediation between IPPs and Keuris

       3.      In February 2020,I was engaged by the Indirect Purchaser Plaintiffs and Keurig

Green Mountain, Inc. to serve as a mediator with respect to the indirect purchaser claims in the

instant litigation. While the mediation process was confidential by agreement of all, and faith in

such confidentiality and the mediation privilege is important to successful mediation, I have been

authorized by the parlies to describe the procedural aspects of the process explained below, while

otherwise preserving confidentiality.

       4.      After'   I   was engaged as a mediator,         I   had numerous ex parte and joint

communications    with counsel for the parties. The communications were detailed                    and
demonstrated to me that counsel for both parties were highly experienced in antitrust litigation

and possessed a deep understanding of the federal litigation process particularly as       it pertains to

antitrust matters and class actions. Additionally, it was clear to me that counsel for the parties

had diligently prepared their cases factually and legally and passionately believed in their client's

cause.

          5.     On May 8,2020, in furtherance of the mediation process, I presided over an all-

day mediation session. Once again, counsel for the parties showed a thorough understanding            of

their    cases and advocated strenuously   for their clients' positions. Although the parties began to

close the gap between their settlement goals, the case did not settle during that mediation session.

However, due to the parties detailed consideration of the core issues, progress was made and the

parties agreed to continue their discussions with me in an effort to try and find common ground.

          6.     Following the May 8 session,     I continued to work with counsel in a protracted
process    of shuttle diplomacy. I had separate telephone conversations with counsel for            both

parties and I continued to discuss the issues and their positions on them. These efforts

continued throughout May and June 2020, and into July 2020. With each side,             I had extensive

and intense discussions regarding the litigation including liability, damages, and                 class


certification. Based on these many discussions,        I   determined that, in the circumstances of this

case,    it would be appropriate for   me to make a recommendation to the parties regarding             a


settlement amount that I believed would be fair, reasonable, and adequate.

          7.     Finally, on July 21,2020, the parties accepted my settlement recommendation to

settle the Indirect Purchaser cases for $31 million dollars, which in my judgment, in view of all

the strengths and weaknesses the case presents is a fair, reasonable and adequate settlement for

the Class.



                                                   2
         8.          It   is my opinion that at all times during the mediation process, counsel for the

 parties negotiated diligently, at arm's length, and in good faith.

        9.          After the parties agreed to the recommended settlement, the parties asked me if I

 would agree, if appointed by the Court, to serve         as a Special Master to make recommendations to

 the Court,   if   necessary, regarding the settlement, the notice, and any allocation program.         I   have

 agreed to do so.

 Mediation of Allocation Issues

        10.         In August 2020,Interim Co-Lead Counsel for the Indirect Purchaser plaintiffs

contacted me and asked whether          I was available to act   as a neutral   in matters concerning the plan

of Allocation for the settlement. Interim Co-Lead Counsel advised me that an attomey had been

designated to serve as Allocation Counsel for Plaintiffs          with respect to jurisdictions whose laws

did not afford them a right to indirect purchaser damages in antitrust cases, but who might have a

potential claim under Vermont           law. I   was familiar with the distinctions between so-called

Illinois Brick repealer and non-repealer jurisdictions generally, and as                    it   applied more
specifically to this case as a result of the mediation. Upon the request of both Interim Co-Lead

Counsel and Allocation Counsel,          I agreed to act as a neutral regarding the rdisputed allocation
issues and to review and provide guidance on Interim Co-Lead Counsel's proposed plan                         of
Allocation.

        11.        I conducted    a telephonic mediation session regarding Plan       of Allocation issues on

August 28,2020, with a working group delegated by Interim Co-Lead Counsel and with Marcus

Bozeman, Esq., of the Bozeman Law Firm, serving as Allocation Counsel. The mediation did

not result in a consensus on allocation issues, and I advised counsel to continue negotiating and I

set a deadline of August 31 for submissions concerning any unresolved issues. On August 31,                   I


                                                      J
received submissions from Allocation Counsel and Interim Co-Lead Counsel requesting me to

resolve an issue that had not been resolved by negotiation among the attorneys. The issue

presented   to me was whether the Plan of Allocation should allocate differentially to           Class

members based on the rights offered by their state laws or on a pro rata distribution. The

submissions advised me that,     if   this threshold issue was resolved    in favor of differential
allocation, Allocation Counsel and Interim Co-Lead Counsel had agreed to a matrix quanti$ring

the treatment of claims.

       12.     After discussing the matter with the working group and allocation              counsel,

reviewing the submissions provided to me and based on my familiarity with the issues and

circumstances in this case from the mediation between Indirect Purchaser Plaintiffs and Keurig, I

concluded that the Plan of Allocation may and should treat Class Member claims differently

based on the rights provided by state   laws. I also concluded that the proposed allocation matrix

was fair and reasonable and provided an adequate allocation.

       13.     I declare under penalty of perjury that the foregoing is true   and correct.
               .n*
Executed this /O day of September ,2020.




                                  \@r*\ L?c,,,*^,!
                                          J District
                                                     h'
                                                     Jr. U.S.                  (ret.)




                                                 4
